Citation Nr: 1039878	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-37 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD) and asthma.

2.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to COPD.

3.  Entitlement to service connection for spastic dysphonia, to 
include as secondary to COPD.

4.  Entitlement to service connection for an anxiety disorder, to 
include as secondary to COPD.


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel



INTRODUCTION

The appellant, who is also referred to as the Veteran, served on 
active duty from November 1952 to August 1956.  His DD214 reveals 
that he was firefighter.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was remanded by the Board in March 2009 for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The issues of entitlement to service connection for a hiatal 
hernia and spastic dysphonia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, a respiratory 
disability to include COPD and asthma is attributable to service.  

2.  Generalized anxiety disorder is due to a service connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria 
for service connection for respiratory disability to include COPD 
and asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for generalized anxiety 
disorder are met.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a respiratory 
disability to include COPD and asthma and an anxiety disorder are 
related to his service with the United States Air Force from 
November 1952 to August 1956.  Specifically, he contends that his 
COPD and asthma are a result of constant exposure to exhaust and 
fumes during his service as a firefighter.  He also contends that 
the disorder is due to radiation exposure while on Kwajalein 
atoll in the Marshall Islands for 5 days waiting for a plane to 
take him to Hawaii.  He asserts that his anxiety disorder is 
secondary to his COPD.      

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service connection 
can be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
aggravation of a veteran's non- service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen, supra.  The Board notes that 38 
C.F.R. § 3.310 was amended on September 7, 2006.  As the 
amendment is restrictive, it is to be applied prospectively; it 
is not for application in the present claim.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, may be presumed 
to have been incurred during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than 
one year after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki during World War II, or presence at certain specified 
sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the level of 
radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has 
been determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric testing 
of nuclear weapons; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When such 
a claim is forwarded for review, the Under Secretary for Benefits 
shall consider the claim with reference to 38 C.F.R. § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Relevant Medical Evidence

Initially, the Board notes that the Veteran's service treatment 
records are unavailable.  A December 2003 letter from the 
National Personnel Records Center indicates that a search for 
these records was negative.  The Veteran submitted an initial 
claim for service connection for the above referenced disorders 
in January 2004.  At that time the Veteran indicated that he was 
first treated for a lung disorder in 1994.  

A review of the record reveals that the Veteran was diagnosed 
with COPD as early as September 1997.  A September 1997 private 
treatment report shows a diagnosis of COPD along with a forty 
year history of smoking.  VA outpatient treatment records show 
treatment for COPD dating back to September 2000.  In September 
2000, it was shown that COPD was diagnosed in 1997.  "90 pack-
years (quit in 1997)" was noted.  Anxiety was shown in November 
2000.  At that time, the Veteran gave a history of being anxious 
most of his life with difficulties feeling tense and having 
troubles relaxing.  Additionally, he was noted to have some more 
intense feelings of anxiety with associated difficulty breathing 
and some palpations.  

Asthma exacerbation and anxiety were diagnosed after 
hospitalization in June 2003.  Other diagnoses included 
hypertension, gastroesophageal reflux disease (GERD), spastic 
dysphonia and hyperlipidemia.  

In November 2003, Dr. D.A.H. noted that the Veteran reported a 
history of exposure to jet fumes and opined that such exposure 
could probably have adversely affected his lungs and be 
contributing to his current problems.  It was stated that he also 
agreed with the Veteran that his tobacco use had a very 
significant negative impact on his condition.  It was noted that 
any stressful service could be contributing to his anxiety.  

A November 2003 statement of Dr. G.T. noted a 90-pack/year 
history of smoking.  It was indicated that in 1997 the Veteran 
was diagnosed with COPD and quit smoking.  Dr. G.T. stated that 
the Veteran served as an aircraft firefighter and that he was 
often present when jets were refueled and taking off.  
Specifically, he noted that the Veteran had significant exposure 
to the B-36 Bomber and worked around that aircraft for long 
periods of time.  He noted that the jet fuels contained toluene, 
xylene, JP-4 jet fuel, ethyl benzine, cyclohexane, and methyl 
tert-butyl ether.  These ingredients, he stated, have been known 
to cause irritation of skin, upper respiratory tract, as well as 
the central nervous system.  They were also noted to be possible 
carcinogens and may aggravate pre-existing skin or respiratory 
disorders.  He noted that the Veteran also served in and around 
the Marshall Islands at the time the atomic bomb was being tested 
in that area of the world making radiation exposure possible.  
Dr. G.T. indicated that the Veteran had a number of medical 
problems, including respiratory symptoms, skin cancer and 
anxiety.  All of these disease processes and illnesses, he 
stated, may have been caused or exacerbated by various exposures 
during service, specifically possible exposure to radiation and 
jet fuel exhaust.  

In December 2003, Dr. D.E.S. (a VA physician) noted that exhaust 
and fume exposure from the Veteran's time in service could 
contribute to his underlying COPD and that a larger component was 
likely his tobacco use.  It was also noted that any ionizing 
radiation exposure would be very unlikely to cause or be related 
to progression of COPD.  

In January 2006 , the Veteran presented with end stage COPD.  
During the examination, Dr. D.E.S. stated that, while he could 
not quantify the effect that aircraft fume exposure may have had 
with regards to the Veteran's pulmonary compromise, it was 
logical to suppose that at least some effect must exist (in a 
tobacco-sensitive individual, any pulmonary toxin must have at 
least some adverse effect, this has been documented with other 
respiratory irritants).  

In a January 2006 statement, Dr. D.E.S. noted that the Veteran 
had been under his care since August 2003 and that he was noted 
to have severe airflow obstruction/COPD at that time with other 
ongoing issues revolving around chronic anxiety and vocal cord 
dysfunction.  He stated that, with regards to the Veteran's 
pulmonary compromise, it was essentially impossible to quantify 
the degree of impairment imposed by aircraft exhaust exposure 
relative to his compromise resulting from past tobacco use and 
that smoking is an obvious confounding variable.  He opined that 
it would seem likely, however, that at least some compromise must 
exist and noted the contribution of respiratory irritants to the 
development of COPD has been well documented in literature.  He 
noted that the leading cause of COPD in Beijing, for example, is 
respiratory irritant inhalation from air pollution. 

In May 2009, after review of the record, a VA examiner opined 
that COPD was due to or a result of jet fuel and/or jet engine 
exhaust exposure.  He opined that COPD was at least as likely as 
not (50/50 probability) caused by or a result of jet fuel and/or 
jet engine exhaust exposure.  The VA examiner noted that 
susceptibility to asthmatic symptomatology is an individual trait 
that is incompletely distributed in the population and that this 
trait may not be known prior to an inductive exposure.  It was 
noted that multiple undefined jet engine exhaust residues 
including but not restricted to nitrogen oxides and particulate 
matter less than 10 microns and jet fuel volatile organic 
compounds present around active jet aircraft environments are 
known to be inductive for asthmatic symptoms in susceptible.  In 
this case, he noted that, the Veteran's service treatment records 
were not available for him to discern the Veteran's respiratory 
symptoms prior to enlistment or during service.  However, he 
noted that the information presented as evidence for review 
caused him to believe that the Veteran is a susceptible 
individual whose asthma was at least as likely as not (50/50 
probability) induced by exposure to excessive inhalational 
challenge of chemicals encountered during service.  Regarding 
aggravation, it was noted that there was no evidence of asthma 
prior to enlistment.  

The VA examiner also opined that COPD was due to or a result of 
GERD and personal tobacco use.  He opined that COPD was at least 
as likely as not (50/50 probability) caused by or a result of 
GERD and personal tobacco use.  He noted that the Veteran had a 
long history of GERD symptomatology and that he found no 
objective study either in the form of sleep study or of 
esophageal probe study to elucidate the possibility of CRA 
(corticosteroid-resistant asthma) from his GERD diagnosis.  He 
further stated that tobacco smoke inhalation is known as a factor 
in inducing, aggravating and/causing asthma, asthmatic 
bronchitis, chronic bronchitis and/or emphysema which are all 
forms of COPD that may co-exist or exist alone.  

The examiner then stated that he was unable to apportion the 
degree of impact among the likely exposures of GERD, tobacco 
smoking, jet fuel and jet engine exhaust products upon the 
causation of the Veteran's expressed asthmatic bronchitis without 
resorting to mere speculation.  He also opined that COPD was not 
caused by or a result of radiation exposure.  He noted that 
ionizing radiation is not known to be an etiology factor in the 
development of any form of COPD.  

The Veteran has submitted articles and literature discussing 
toxins and the health hazards from exposure.  Via various 
statements that Veteran has related that he worked on the flight 
line with all types of aircraft close by while they refueled, and 
cleaned up fuel spills among other things.  He related that he 
was around these activities all of the time and was very close by 
the chemical filled smoke, emissions and vapors.  He related that 
such caused his problems, all of them.  Furthermore, he has 
related that in the 1950's they did not have anywhere near the 
protective gear needed for crash rescue operations.  He indicated 
that they did not have breathing respirators or air tanks in 
service and that their "so-called protective clothing wasn't 
safe at all."  In another statement, he related that he was 
exposed to cigarette ads around the age of six and that his 
smoking was not a willful intent to hurt himself or willful 
negligence.   

Analysis

1.	 Respiratory disability to include COPD and asthma

In this case, the Board is presented with positive and negative 
evidence.  The positive evidence includes the showing of a 
respiratory disability which include diagnoses of COPD and 
asthma.  COPD was first diagnosed in 1997.  Several examiners 
have also noted a possible link between the Veteran's exposure to 
fumes in service and his COPD such include: Dr. D.A.H. who noted 
that the Veteran reported a history of exposure to jet fumes and 
indicated that such exposure could probably have adversely 
effected his lungs and be contributing to his current problems; 
Dr. G.T. indicated that the Veteran has a number of medical 
problems to include respiratory symptoms and such may have been 
caused or exacerbated by various exposures during service, 
specifically possible exposure to radiation and jet fuel exhaust; 
Dr. D.E.S. stated that, while he could not quantify the effect 
that aircraft fume exposure may have had with regards to the 
Veteran's pulmonary compromise, it is logical to suppose that at 
least some effect must exist (in a tobacco-sensitive individual, 
any pulmonary toxin must have at least some adverse effect, this 
has been documented with other respiratory irritants); and Dr. 
D.E.S. also opined that it would seem likely, however, that at 
least some compromise must exist and noted the contribution of 
respiratory irritants to the development of COPD has been well 
documented in literature.  The Board further notes the May 2009 
VA examiner's opinion that COPD was due to or a result of jet 
fuel and/or jet engine exhaust exposure.  He opined that COPD was 
at least as likely as not (50/50 probability) caused by or a 
result of jet fuel and/or jet engine exhaust exposure.  

Additionally, the Veteran has submitted articles and literature 
discussing toxins and the health hazards from exposure and he has 
submitted numerous statements.  He has related that activities in 
service which included being around chemical filled smoke, 
emissions and vapors caused his current respiratory disability.  
The Board has considered such evidence in conjunction with the 
record.  

The Board is also presented with negative evidence.  In this 
regard, it shown that the Veteran smoked cigarettes for decades.  
"90 pack-years (quit in 1997)" is noted in record.  
Furthermore, Dr. D.A.H. stated that he also agreed with the 
Veteran that his tobacco use had a very significant negative 
impact on his condition.  The Board also notes that Dr. D.E.S. 
noted that exhaust and fume exposure from the Veteran's time in 
service could contribute to his underlying COPD and that a larger 
component is likely his tobacco use.  Furthermore, although the 
May 2009 VA examiner opined that COPD was due to or a result of 
jet fuel and/or jet engine exhaust exposure, he also opined that 
COPD was also due to or a result of GERD and personal tobacco 
use.  He was unable to apportion the degree of impact among the 
likely exposures of GERD, tobacco smoking, jet fuel and jet 
engine exhaust products upon the causation of the Veteran's 
expressed asthmatic bronchitis without resorting to mere 
speculation.  

In light of the evidence presented, the Board finds that service 
connection for a respiratory disability to include COPD and 
asthma is warranted.  In this regard, the Board notes that the 
record establishes that the Veteran has a respiratory disability 
to include COPD and asthma.  Furthermore, there is evidence which 
establishes that his disability is at least as likely as not 
(50/50 probability) caused by or a result of jet fuel and/or jet 
engine exhaust exposure in service.  

The Board is mindful that the Veteran's respiratory disability 
has also been linked to his smoking and is his nonservice-
connected GERD.  However, the Board finds that the evidence with 
respect to whether the Veteran's respiratory disability is 
attributable to service to include his exposure to fumes in 
service is in approximate balance, as there is no sound basis for 
choosing one medical opinion over the other.  As the weight of 
the evidence for and against the claim is in relative equipoise 
on the question of whether the Veteran's respiratory disability 
to include COPD and asthma is related to service, the Board will 
resolve such reasonable doubt in the Veteran's favor.  With the 
resolution of reasonable doubt in the Veteran's favor, the Board 
finds that service connection for a respiratory disability to 
include COPD and asthma is warranted.  

2.	Anxiety Disorder 

Given the evidence of record, the Board finds that service 
connection for an anxiety disorder secondary to the now service-
connected COPD is warranted.  In this regard, the Board notes 
that the record shows that the Veteran has a generalized anxiety 
disorder.  The Board further notes that the record consistently 
shows that the Veteran's anxiety is caused by his breathing 
issues to include his COPD.  

When examined for medical purposes, the Veteran gave a history of 
being anxious most of his life with difficulties feeling tense 
and having troubles relaxing.  He was noted to have some more 
intense feelings of anxiety with associated difficulty breathing 
and some palpations.  In August 2003, it was noted that the 
Veteran had a history of generalized anxiety for some time with 
some intermittent depression.  It was further noted that he had 
COPD/asthma and that he gets more anxious when he is short of 
breath.  In November 2003, Dr. G.T. indicated that the Veteran 
has a number of medical problems, including anxiety, and that all 
of these disease processes and illnesses may have been caused or 
exacerbated by various exposures during service.  

The Board also notes that, in November 2003, it was reported that 
the Veteran had chronic anxiety for a number of years which 
appeared related to his chronic lung disease.  It was noted that 
the Veteran would get extremely anxious when short of breath, 
which makes it harder for him to breathe further increasing his 
anxiety.  Anxiety secondary to increased problems with breathing 
was noted in February 2004.  In June 2004, Dr. H.P. (a VA 
physician)  stated that the available information indicated that 
the Veteran developed some chronic learning deficits and anxiety 
symptoms during a rather stressful childhood.  Dr. H.P. then 
noted that the development of several medical problems during 
adulthood, particularly the hearing loss and breathing 
impairment, further increased the Veteran's anxiety symptoms.  
The Board notes that the Veteran is also service-connected for a 
hearing loss disability.  

In this case, service connection for COPD has been granted and 
several examiners have attributed the Veteran's anxiety to his 
breathing problems.  The evidence shows that the Veteran's 
generalized anxiety is attributable to his now service-connected 
COPD.  His anxiety disorder also been attributed to his service-
connected hearing loss disability.  There is no negative 
evidence.  Accordingly, service connection for an anxiety 
disorder on a secondary basis is granted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.   


ORDER

Service connection for a respiratory disability to include COPD 
and asthma is granted. 

Service connection for generalized anxiety disorder is granted.  


REMAND

The Veteran has appealed the denial of service connection for a 
hiatal hernia and spastic dysphonia.  The Veteran has indicated 
that his conditions are secondary to his COPD.  

In August 1997, Dr. D.M. related that he thought that the 
Veteran's hoarseness was most likely due to gastroesophageal 
reflux associated laryngitis.  In September 1997, Dr. D.N.S. 
related that the Veteran's spastic dysphonia was of unknown 
etiology and that it was complicated by his COPD and GERD. 

It was noted in January 1999 that the Veteran's spastic dysphonia 
was made worse in anxiety producing situations and, 
unfortunately, the Veteran's livelihood was based on using his 
voice in a somewhat stressful environment so it made him 
essentially unable to work.  

VA outpatient treatment records show treatment for COPD and 
spastic dysphonia dating back to September 2000.  

In May 2001, it was reported that the Veteran had been hoarse 
much of his life and intermittently this was punctuated by 
periods of almost aphonia, particularly when he was in stressful 
situations.  

In March 2005, an impression was given of upper GI 
(gastrointestinal) endoscopy remarkable for a small hiatal hernia 
and relatively atrophic appearing gastric mucosa.  

In September 2005, a VA examiner noted that the etiology of most 
sliding hiatal hernias was speculative, but there were instances 
in which trauma, congenital malformation, and iatrogenic factors 
could be clearly implicated.  The incidence of type I hiatal 
hernia was also unclear.  The examiner noted that, in all 
probability, most small hiatal hernias were asymptomatic and even 
with larger type I hernias, the main clinical implication was the 
propensity to develop GERD.  It was noted that the likelihood of 
symptomatic GERD increases with the size of the hiatal hernia.  
The examiner stated that without further history from the Veteran 
along with documentation from his claims file it is difficult to 
determine if the hiatal hernia was related to active duty.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim. A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) Establishes 
that the Veteran suffered an event, injury or disease in service; 
and (C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

Here, the Board concludes that it must remand the issues of 
entitlement to service connection for hiatal hernia and spastic 
dysphonia so that a VA medical examination and opinion can be 
obtained as it appears that the disabilities may be related to 
the Veteran's service connected disabilities of COPD and/or 
generalized anxiety disorder.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, remand 
for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
his hiatal hernia.  The examiner should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's hiatal hernia, if any, 
is etiologically related to his to active 
service.  The examiner should also address 
whether the Veteran's hiatal hernia is 
related to his service-connected COPD, 
either by way of direct causation or by 
way of aggravation by the COPD.  If so, 
the examiner should discuss the degree of 
aggravation caused by the COPD.  A 
complete rationale for any opinion offered 
should be included.  If there is no 
relationship, that fact must be noted in 
the report.  

2.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
his spastic dysphonia.  The examiner 
should be asked to provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's spastic 
dysphonia, if any, is etiologically 
related to his service connected COPD 
and/or generalized anxiety disorder, 
either by way of direct causation or by 
way of aggravation by the COPD and/or 
generalized anxiety disorder.  If so, the 
examiner should discuss the degree of 
aggravation caused by the COPD and/or 
generalized anxiety disorder.  A complete 
rationale for any opinion offered should 
be included.  If there is no relationship, 
that fact must be noted in the report.  

3.	After consideration of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


